 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DAVID ALLEN,                                       No. 1:15-cv-01609-DAD-JDP (PC)

12                        Plaintiff,
13            v.                                         ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS
14    NORM KRAMER, et al.,
                                                         (Doc. No. 71)
15                        Defendants.
16

17           Plaintiff David Allen is a civil detainee proceeding pro se in this civil rights action

18   pursuant to 42 U.S.C. § 1983.

19           On February 26, 2019, the assigned magistrate judge issued findings and

20   recommendations recommending that defendants’ motions to stay be denied, plaintiff’s motions

21   for summary judgment be denied, defendants’ motions for summary judgment be granted in part,

22   and plaintiff’s motion for leave to amend be denied. (Doc. No. 71.) Those findings and

23   recommendations were served on the parties and contained notice that any objections thereto

24   were to be filed within 14 days of service. (Id. at 30.) Although plaintiff sought an extension of

25   time to object to the findings and recommendations, the magistrate judge found the request to be

26   without merit and denied it on March 15, 2019. (Doc. Nos. 72, 73.) To date, no objections have

27   been filed and the time period for doing so has expired.

28   /////
                                                         1
 1           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this

 2   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

 3   court finds the findings and recommendations to be supported by the record and proper analysis.

 4           Accordingly:

 5              1. The findings and recommendations issued by the magistrate judge on February 26,

 6                  2019 (Doc. No. 71) are adopted in full;

 7              2. Defendants’ motions to stay (Doc. Nos. 51, 52) are denied;

 8              3. Plaintiff’s motions for summary judgment (Doc. Nos. 44, 45, 46, 59, 62) are

 9                  denied;

10              4. The motion for summary judgment filed on behalf of defendants Norm Kramer,

11                  Pam Ahlin, and Stephen Mayberg (“State defendants”) (Doc. No. 34) is granted in

12                  part and denied in part;

13                      a. Summary judgment is granted in favor of the State defendants as to

14                            plaintiff’s claims for damages;

15                      b. Summary judgment is granted in favor of the State defendants as to

16                            plaintiff’s claims against defendants Ahlin and Kramer for placing him at

17                            Coalinga State Hospital;

18                      c. The State defendants’ motion for summary judgment is denied in all other

19                            respects;

20              5. The motions for summary judgment (Doc. Nos. 32, 33) filed on behalf of
21                  defendants Fresno County and Fresno Board of Supervisors’ are granted;

22              6. Plaintiff’s motion for leave to amend complaint (Doc. No. 65) is denied without

23                  prejudice;

24              7. This action now proceeds on plaintiff’s claims against defendant Mayberg for

25                  approving the construction of Coalinga State Hospital in a hyperendemic area for

26                  Valley Fever, and against defendant Allenby for failure to implement measures at
27                  Coalinga State Hospital to mitigate the risks associated with Valley Fever;

28   /////
                                                         2
 1              8. All defendants except defendants Mayberg and Allenby are hereby dismissed from

 2                 this action; and

 3              9. This case is referred back to the assigned magistrate judge for further proceedings.

 4   IT IS SO ORDERED.
 5
       Dated:     March 25, 2019
 6                                                    UNITED STATES DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      3
